On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit. Motions of respondents John H. Pirtle, Robert Everett Johnson, Anthony Sneed, and Michael Craig Slater for leave to proceed in forma pauperis granted. Petition for writ of cer-tiorari as to John H. Pirtle, Robert Everett Johnson, Anthony Sneed, and Michael Craig Slater granted. Judgments vacated, and cases remanded to the United States Court of Appeals for the Ninth Circuit for further consideration in light of Swarthout v. Cooke, 562 U.S. 216, 131 S. Ct. 859, 178 L. Ed. 2d 732 (2011) (per curiam). Petition for writ of certiorari as to Ron Mosley denied.
Same case below, 611 F.3d 1015 (first judgment); 394 Fed. Appx. 419 (second judgment); 390 Fed. Appx. 682 (third judgment); 400 Fed. Appx. 224 (fourth judgment).